Title: To George Washington from Samuel Meredith, 13 August 1790
From: Meredith, Samuel
To: Washington, George



Sir
New York Augst 13, 1790

My own affairs requiring my immediate attendance at Philada, which I communicated to the Secretary of the Treasury, and he is of opinion that I can be spared at this time with greater convenience than at any other, taking care to arrange my matters in such a way that the occasional business of the Office may meet with no delay, which I shall provide against, If under these circumstances you should have no objection to my Journey, I shall with your permission set out on Monday Morng &

should be happy to execute any Commands you may have. I have the honor to be with Perfect respect Sir Your Most Obedient Servt

Saml Meredith

